DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda (US 2012/0045667 to Yoneda et al.).
	Regarding Claims 1, 7, and 14, Yoneda teaches:
a battery pack comprising a housing (abstract) including a battery pack support portion configured to removably mechanically connect the battery pack to a device, the support portion including a first rail and a second rail and a coupling mechanism for securing the battery pack to the device (Fig. 1, see e.g. paras 0005-0009)
a plurality of battery cells located within the housing (para 0052)
a first battery pack terminal configured to electrically connect the battery pack to the device, located at a first depth level within the battery pack support portion and a second battery pack terminal configured to electrically connect the battery pack to the device located at a second depth level within the battery pack support portion (Fig. 8, e.g. para 0071)
wherein there is a first distance between the first depth level of the battery pack support portion and the second depth level of the battery pack support portion (Fig. 8, etc.)

    PNG
    media_image1.png
    991
    608
    media_image1.png
    Greyscale

	Regarding Claim 2 and 15, Yoneda teaches:
wherein one of the terminals is a negative power terminal and another is a charging terminal (paras 0071, 0092, see e.g. Fig. 16 wherein the main side terminals have two levels)
	Regarding Claims 3, 8, and 16, Yoneda teaches:
a third terminal  at the second depth level (e.g. a signal terminal in the middle (para 0071, Figs.)
	Regarding Claims 4 and 17, Yoneda teaches:
a fourth terminal located at the first depth level (e.g. the other side of the set of the set of terminals, see Figs.)
	Regarding Claim 9
signal terminals that are communication terminals within the broadest reasonable meaning of the term, a negative terminal, and a charging terminal within the meaning of the claim, wherein the signal terminals are on a different level from the other terminals (compare mid to sides in e.g. Figs. 1 and 16, see e.g. para 0071)
	Regarding Claim 10, Yoneda teaches:
a fourth terminal located at the first depth level (e.g. the other side of the set of the set of terminals, see Figs.)
Claims *** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brozek (US 2018/0277801 to Brozek et al.)
	Regarding Claims 1, 7, 14, Brozek teaches:
a battery pack comprising a housing including a battery pack support portion having two rails on either side and a coupling mechanism, the support portion configured to removably mechanically connect the battery pack to a device (Fig. 1, paras 0001-00013, etc.)
a plurality of battery cells located within the housing (para 0056)
a first battery pack terminal to electrically connect the battery pack to the device located at a first depth level, a second battery pack terminal located at a second depth level, a third battery pack terminal at a third level, and a fourth or higher cardinal number terminal located at any particular level (Fig. 2)

    PNG
    media_image2.png
    594
    546
    media_image2.png
    Greyscale

	Regarding Claims 2-4, 8-10, 15-17, Brozek teaches:
a negative power terminal 210 (at multiple levels), a communication terminal (back row Fig. 2, para 0016), and a charging terminal  215 (para 0056)
	Regarding Claims 5-6, 11-13, and 18-20, Brozek teaches:
more battery terminals at a third depth level (Fig. 2)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 should be considered to be alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoneda and/or Brozek.
	Yoneda and Brozek appear to render obvious placement of terminals at any arbitrary point along a length of a battery support surface in any combination. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0244504
US 2016/0241065
US 2019/0259984


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723